                                             Case 5:17-cv-06251-BLF Document 48 Filed 04/27/21 Page 1 of 14




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     KATHERYN MOSES,                                     Case No. 17-cv-06251-BLF
                                   9                     Plaintiff,
                                                                                             ORDER DENYING DEFENDANT’S
                                  10              v.                                         MOTION FOR PARTIAL SUMMARY
                                                                                             JUDGMENT
                                  11     AEROTEK, INC., a Maryland corporation,
                                                                                             [Re: ECF 35]
                                  12                     Defendant.
Northern District of California
 United States District Court




                                  13

                                  14

                                  15            Following the termination of her employment by Defendant Aerotek, Inc., Plaintiff
                                  16   Katheryn Moses filed the present action for retaliation, failure to prevent retaliation, and failure to
                                  17   prevent harassment in violation of California’s Fair Employment and Housing Act (“FEHA”), and
                                  18   failure to provide records in violation California’s Labor Code. Aerotek seeks partial summary
                                  19   judgment with respect to Moses’ FEHA claims and her claim for punitive damages.
                                  20            The motion is DENIED for the reasons discussed below.
                                  21    I.      FACTUAL BACKGROUND
                                  22            Aerotek is a staffing company that places workers in positions at numerous companies. In
                                  23   September 2014, Aerotek hired Moses as a Recruiter in its San Jose office. See Moses Dep.
                                  24   281:19-282:8, Baysinger Decl. Exh. 1, ECF 38-1. Approximately one year later, in October 2015,
                                  25   she was promoted to the position of Account Manager. See id. 291:21-24. In December 2016,
                                  26   Moses achieved a “contest win,” which is a term used at Aerotek to mean “a benchmark
                                  27   established for employees to earn bonuses and an incentive trip.” See id. 68:15-28; Lane Dep.
                                  28   82:15-21, Baysinger Decl. Exh. 2, ECF 38-2. The contest win entitled Moses to go on a company
                                          Case 5:17-cv-06251-BLF Document 48 Filed 04/27/21 Page 2 of 14




                                   1   trip to Cancun, Mexico in January or February 2017. See Moses Dep. 26:16-27:6, 146:3-7,

                                   2   Baysinger Decl. Exh. 1, ECF 38-1. Moses did not get to take the trip, however, because her

                                   3   employment was terminated on January 25, 2017. See Moses Dep. 90:6-7, 146:4-7, Smith Decl.

                                   4   Exh. B, ECF 35-3. The parties dispute the circumstances of, and reasons for, her termination.

                                   5   Moses claims that she was terminated in retaliation for reporting the inappropriate conduct of a

                                   6   senior employee at the San Jose office, Onyeka Ossai. Aerotek claims that Moses was terminated

                                   7   for performance issues, including interviewing with other companies during Aerotek work hours.

                                   8          Moses’ Relationship with Ossai

                                   9          According to Moses, Ossai pursued her and had a sexual relationship with her without

                                  10   disclosing that he was also dating another Aerotek employee named Michelle Sanchez. See Moses

                                  11   Dep. 162:3-165:23, 166:22-167:7, 372:1-6, Baysinger Decl. Exh. 1, ECF 38-1. Although Ossai

                                  12   did not directly supervise Moses, she considered him a superior because he was a senior manager.
Northern District of California
 United States District Court




                                  13   See id. 367:16-18. Moses stated that at the time she did not view Ossai’s attention as harassment,

                                  14   stating, “I mean, I was like 22, 23 years old. I don’t think I knew what even that meant, other than

                                  15   he was just a senior person in the office and was interested in me.” Id. 371:1-4. Moses testified

                                  16   that she and Ossai began a sexual relationship in April or May of 2015, and that they had sex two

                                  17   or three times at his home and at the home of one of his friends. See id. 163:24-164:8, 166:22-

                                  18   167:7, 372:1-6. Ossai was on Moses’ interview panel when she was promoted to the position of

                                  19   Account Manager in October 2015, after the two had sex. See id. 296:4-16, 367:17-23.

                                  20          Moses testified that her relationship with Ossai ended in September 2016, when she

                                  21   encountered him and Sanchez at a San Francisco club. See Moses Dep. 167:8-168:25, Baysinger

                                  22   Decl. Exh. 1, ECF 38-1. Moses was at the club with friends and family, celebrating her birthday,

                                  23   and she had invited Ossai to attend her party. See id. 167:8-24. It is unclear whether Ossai knew

                                  24   that Moses’ party was happening at that particular club when he arrived with Sanchez, or whether

                                  25   the meeting was happenstance. Moses felt humiliated, because she thought she and Ossai were in

                                  26   a relationship. See id. 387:8-25.

                                  27          Ossai claims that he and Moses had a single romantic encounter in April 2015. Ossai Dep.

                                  28   34:1-10, Baysinger Decl. Exh. 5, ECF 38-5. Scott Lane, the Director of Business Operations for
                                                                                        2
                                          Case 5:17-cv-06251-BLF Document 48 Filed 04/27/21 Page 3 of 14




                                   1   Aerotek’s San Jose Office, testified that Ossai told him the two had “hooked up a couple times,”

                                   2   Moses wanted more, and Ossai let her know he was not interested. Lane Dep. 102:10-22, Smith

                                   3   Decl. Exh. C, ECF 135-4.

                                   4          December 21, 2016 Incident

                                   5          Lane hosted a company event on December 21, 2016. See Moses Dep. 30:2-6, Baysinger

                                   6   Decl. Exh. 1, ECF 38-1. The event was a bicycle tour of bars in San Jose. See id. 30:2-31:20.

                                   7   The bicycle tour started at approximately noon, and after several stops at different bars the

                                   8   participants ended up at San Pedro Market in San Jose in the early evening. See id. Sanchez had

                                   9   left Aerotek, and did not attend the bicycle tour, but she joined Ossai at San Pedro Market

                                  10   afterward. See id. 34:4-9. Upon seeing Sanchez, Moses decided to “clear the air,” and went to

                                  11   speak with her. Id. 26:16-27:10. Ossai responded by confronting Moses and engaging in a loud

                                  12   argument with her. See id. 27:16-28:5, 136:3-137:24. Moses claims that Ossai pushed her hard
Northern District of California
 United States District Court




                                  13   enough that she might have fallen if others hadn’t been there to help her. See id. 137:19-11.

                                  14   Moses went home in a Lyft or Uber car. See id. 139:7-14. During the car ride home, Moses called

                                  15   Lane. See id. 129:16-130:2, 140:11-15. Moses told Lane that there had been “an inappropriate

                                  16   relationship” between herself and Ossai, there had been an incident that evening during which

                                  17   Ossai put his hands on her, and she was very upset. See id. 130:3-10. Lane told Moses to stay

                                  18   home the next day, and since Moses was scheduled to be out for the holidays starting on

                                  19   December 23, 2016, she did not return to the office until January 2017. See id. 359:3-6.

                                  20          Lane Fails to Initiate a Formal Investigation

                                  21          Lane called Ossai on December 22, 2016 to tell him about Moses’ call and get his side of

                                  22   the story. Lane Dep. 101:3-11, Smith Decl. Exh. C, ECF 35-4. Lane told Ossai that Moses was

                                  23   “pretty hysterical and intoxicated” during the call. See id. Ossai admitted to confronting Moses

                                  24   but denied pushing her. See id. 101:12-102:1. Lane was scheduled to be off work for the next two

                                  25   weeks, so he did not speak with Ossai or Moses again until January 2017. See id. 99:19-100:11.

                                  26          Once Lane, Moses, and Ossai returned to the office in January 2017, Lane urged Moses to

                                  27   sit down with Ossai and “work it out.” Moses Dep. 146:11-147:2, Baysinger Decl. Exh. 1, ECF

                                  28   38-1. Moses refused. See id. 147:3-5. A week later, Lane again tried to get Moses to sit down
                                                                                         3
                                          Case 5:17-cv-06251-BLF Document 48 Filed 04/27/21 Page 4 of 14




                                   1   with Ossai, and when Moses said she did not feel comfortable being in a room with Ossai, Lane

                                   2   stated that he had no further advice for Moses and was “at a loss as to what to do.” Id. 152:12-14.

                                   3   Lane suggested that Moses reach out to Sheila Simmons in Aerotek’s Human Resources

                                   4   department. See id. 152:12-24. Simmons was the Human Resources Manager for the Northwest

                                   5   Region, which includes San Jose. See Simmons Dep. 20:8-21, Smith Decl. Exh. E, ECF 35-6.

                                   6          Simmons Begins a Formal Investigation on January 19, 2021

                                   7          Lane himself contacted Simmons to ask for guidance on how to proceed. See Lane Dep.

                                   8   132:1-13, Smith Decl. Exh. C, ECF 35-4. Simmons’ notes indicate that Lane called her on

                                   9   January 19, 2017. See Simmons’ Notes, Smith Decl. Exh. H, ECF 35-9. Simmons’ notes also

                                  10   indicate that as of January 19, 2017, Lane had not formally addressed the matter with either Moses

                                  11   or Ossai. See id. Simmons told Lane that she was opening a formal investigation. See Simmons

                                  12   Dep. 60:17-23, Smith Decl. Exh. E, ECF 35-6. Simmons also immediately reported the situation
Northern District of California
 United States District Court




                                  13   to Aerotek’s Regional Vice President, Eric Bowen. See id. 54:7-17.

                                  14          Bowen reprimanded Lane for his handling of Moses’ complaint. Lane Dep. 137:17-23,

                                  15   Baysinger Decl. Exh. 2, ECF 38-2. Bowen warned Lane that if a similar incident were to arise in

                                  16   the future, Lane’s job could be at risk if he did not report it sooner. See id.

                                  17          Moses and Simmons spoke on January 19, 2017, after Lane had called Simmons. See

                                  18   Simmons’ Notes, Smith Decl. Exh. H, ECF 35-9. Moses disclosed her sexual relationship with

                                  19   Ossai and indicated that she had not known Ossai also was dating someone else from the office.

                                  20   See Moses Dep. 162:1-24, Baysinger Decl. Exh. 1, ECF 38-1.

                                  21          Simmons’ notes reflect that she spoke with eight individuals in the course of her

                                  22   investigation. See Simmons’ Notes, Smith Decl. Exh. H, ECF 35-9. It appears that much of

                                  23   Simmons’ investigation was focused on Moses’ conduct unrelated to the December 21, 2016

                                  24   incident, including Moses’ attire and conduct at a different company party, Moses’ absences from

                                  25   work, and Moses’ interviews at other companies. See id. Simmons’ notes do not reflect that she

                                  26   interviewed Ossai. See id. Simmons testified that she did speak with Ossai, but that their

                                  27   discussion of the December 21, 2016 incident was limited to Simmons asking whether he put his

                                  28   hands on Moses. See Simmons Dep. 90:16-25, Baysinger Decl. Exh. 6, ECF 38-6. When
                                                                                          4
                                          Case 5:17-cv-06251-BLF Document 48 Filed 04/27/21 Page 5 of 14




                                   1   Simmons asked Ossai about his relationship with Moses, he was evasive. See id. 91:3-13.

                                   2   Simmons did not ask Ossai about his relationship with Sanchez. See id. 95:3-6.

                                   3          Moses is Written Up on January 20, 2017

                                   4          On January 20, 2017, Lane presented Moses with a “Counseling Form,” a disciplinary

                                   5   write-up for engaging in a sexual relationship with a co-worker in violation of Aerotek policy. See

                                   6   Counseling Form, Smith Decl. Exh. I, ECF 35-10; Moses Dep. 315:3-7, Baysinger Decl. Exh. 1,

                                   7   38-1. Moses testified that when Lane gave her the form, he was angry. See Moses Dep. 195:2-

                                   8   197:7. Lane told Moses that her complaint could have serious implications for Ossai’s career, that

                                   9   Ossai would have to meet with the Regional Vice President, Eric Bowen, and that Ossai might not

                                  10   get promoted. See id.

                                  11          Moses is Fired on January 25, 2017

                                  12          Moses was terminated on January 25, 2017. See Moses Dep. 90:6-7, Smith Decl. Exh. B,
Northern District of California
 United States District Court




                                  13   ECF 35-3. Aerotek asserts that the termination was based on performance issues, including

                                  14   Moses’ conduct in interviewing with other companies during Aerotek work hours. Moses

                                  15   contends that she was terminated in retaliation for her complaint about Ossai.

                                  16          DFEH Complaint and Present Action

                                  17          Moses filed a DFEH complaint on June 2, 2017. See DFEH Compl., Smith Decl. Exh. L,

                                  18   ECF 35-13. She filed the present action in the Santa Clara County Superior Court on September

                                  19   1, 2017. See Not. of Removal Exh. A (Compl.), ECF 1. Aerotek removed the action to federal

                                  20   district court on October 27, 2017. See Not. of Removal, ECF 1. The complaint contains claims

                                  21   for: (1) retaliation in violation of FEHA; (2) failure to prevent harassment and retaliation in

                                  22   violation of FEHA; (3) failure to timely furnish payroll records in violation of California Labor

                                  23   Code § 226; and (4) failure to timely furnish personnel records in violation of California Labor

                                  24   Code § 1198.5. See Not. of Removal Exh. A (Compl.), ECF 1.

                                  25    II.   LEGAL STANDARD

                                  26          “A party is entitled to summary judgment if the ‘movant shows that there is no genuine

                                  27   dispute as to any material fact and the movant is entitled to judgment as a matter of law.’” City of

                                  28   Pomona v. SQM North America Corp., 750 F.3d 1036, 1049 (9th Cir. 2014) (quoting Fed. R. Civ.
                                                                                         5
                                          Case 5:17-cv-06251-BLF Document 48 Filed 04/27/21 Page 6 of 14




                                   1   P. 56(a)). “The moving party initially bears the burden of proving the absence of a genuine issue

                                   2   of material fact.” In re Oracle Corp. Sec. Litig., 627 F.3d 376, 387 (9th Cir. 2010). “Where the

                                   3   moving party meets that burden, the burden then shifts to the non-moving party to designate

                                   4   specific facts demonstrating the existence of genuine issues for trial.” Id. “[T]he non-moving

                                   5   party must come forth with evidence from which a jury could reasonably render a verdict in the

                                   6   non-moving party’s favor.” Id. “The court must view the evidence in the light most favorable to

                                   7   the nonmovant and draw all reasonable inferences in the nonmovant’s favor.” City of Pomona,

                                   8   750 F.3d at 1049. “Where the record taken as a whole could not lead a rational trier of fact to find

                                   9   for the nonmoving party, there is no genuine issue for trial.” Id. (internal quotation marks and

                                  10   citation omitted).

                                  11    III.   DISCUSSION

                                  12           Aerotek seeks summary judgment on Claim 1 for retaliation in violation of FEHA and
Northern District of California
 United States District Court




                                  13   Claim 2 for failure to prevent harassment and retaliation in violation of FEHA. Aerotek also seeks

                                  14   summary judgment on Moses’ claim for punitive damages.

                                  15           In opposition, Moses clarifies that she is not asserting a claim for harassment or failure to

                                  16   prevent harassment, and that her FEHA claims are limited to retaliation and failure to prevent

                                  17   retaliation. See Opp. at 3, ECF 37. Moses also clarifies that she is not seeking recovery for any

                                  18   conduct not alleged in her DFEH complaint, or for any conduct that occurred more than one year

                                  19   before she filed her DFEH complaint. See id.

                                  20           Aerotek contends that Moses’ FEHA claims fail because she was fired for legitimate, non-

                                  21   retaliatory reasons, and that her punitive damages claim fails because there is no evidence of

                                  22   oppression, fraud, or malice by a managing agent of Aerotek. Moses argues that Aerotek’s

                                  23   proffered reasons for termination are a pretext for retaliation and that there are disputed facts

                                  24   regarding Aerotek’s motivation. Moses also argues that there are disputed facts as to oppression,

                                  25   fraud, or malice by a managing agent of Aerotek.

                                  26           Before turning to the parties’ arguments on these points, the Court addresses two

                                  27   evidentiary objections raised in Moses’ opposition brief. First, Moses objects to the witness

                                  28   statements memorialized in Simmons’ investigative notes to the extent offered for the truth of the
                                                                                          6
                                          Case 5:17-cv-06251-BLF Document 48 Filed 04/27/21 Page 7 of 14




                                   1   matters asserted by the witnesses. That objection is SUSTAINED. See Fed. R. Evid. 801-02;

                                   2   United States v. Reyes, 239 F.R.D. 591, 600 (N.D. Cal. 2006) (summaries, notes and memoranda

                                   3   related to the interviews of employees were inadmissible hearsay). While the Court does rely on

                                   4   Simmons’ notes to show the scope of her investigation, the notes are not admissible for the truth

                                   5   of the matters asserted by the witnesses. Second, Moses objects to Lane’s testimony regarding

                                   6   what witnesses to the December 21, 2016 incident told him they observed. That objection is

                                   7   SUSTAINED on the basis that the testimony is inadmissible hearsay. See Fed. R. Evid. 801-02.

                                   8          A.      FEHA Claims

                                   9          As noted above, Moses asserts two claims under FEHA, retaliation and failure to prevent

                                  10   retaliation. The Court addresses those claims in turn.

                                  11                  1.      Claim 1 for Retaliation in Violation of FEHA

                                  12          Claim 1 asserts that Aerotek terminated Moses in retaliation for her reporting regarding
Northern District of California
 United States District Court




                                  13   Ossai, in violation of FEHA. California Government Code § 12940(h) makes it unlawful “[f]or

                                  14   any employer, labor organization, employment agency, or person to discharge, expel, or otherwise

                                  15   discriminate against any person because the person has opposed any practices forbidden under this

                                  16   part or because the person has filed a complaint, testified, or assisted in any proceeding under this

                                  17   part.” Cal. Gov’t Code § 12940(h).

                                  18          A FEHA claim may be evaluated using the burden-shifting analysis applied to Title VII

                                  19   cases in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). See Yanowitz v. L’Oreal USA,

                                  20   Inc., 36 Cal. 4th 1028, 1042 (2005). At step one of the analysis, the plaintiff must make out a

                                  21   prima facie case of retaliation. See id. “Once an employee establishes a prima facie case, the

                                  22   employer is required to offer a legitimate, nonretaliatory reason for the adverse employment

                                  23   action.” Id. “If the employer produces a legitimate reason for the adverse employment action, the

                                  24   presumption of retaliation drops out of the picture, and the burden shifts back to the employee to

                                  25   prove intentional retaliation.” Id. (quotation marks and citation omitted).

                                  26                          a.      Prima Facie Case

                                  27          “[I]n order to establish a prima facie case of retaliation under the FEHA, a plaintiff must

                                  28   show (1) he or she engaged in a ‘protected activity,’ (2) the employer subjected the employee to an
                                                                                         7
                                          Case 5:17-cv-06251-BLF Document 48 Filed 04/27/21 Page 8 of 14




                                   1   adverse employment action, and (3) a causal link existed between the protected activity and the

                                   2   employer’s action.” Yanowitz, 36 Cal. 4th at 1042.

                                   3          Aerotek contends that Moses cannot establish a prima facie case of retaliation because she

                                   4   did not engage in protected conduct. “The statutory language of section 12940(h) indicates that

                                   5   protected conduct can take many forms.” Yanowitz, 36 Cal. 4th at 1042. “Specifically, section

                                   6   12940(h) makes it an unlawful employment practice ‘[f]or any employer . . . to discharge, expel,

                                   7   or otherwise discriminate against any person because the person has opposed any practices

                                   8   forbidden under this part or because the person has filed a complaint, testified, or assisted in any

                                   9   proceeding under this part.’” Id. (quoting Cal. Gov’t Code § 12940(h)). Applying this standard,

                                  10   the question is whether Moses’ reporting regarding Ossai constituted reporting of “any practices

                                  11   forbidden under this part,” that is, practices forbidden by FEHA.

                                  12          Aerotek asserts that the answer to this question is no, arguing that Moses’ reporting related
Northern District of California
 United States District Court




                                  13   only to “a heated argument between two previously romantic individuals.” Mot. at 16, ECF 35.

                                  14   The Court does not find Aerotek’s argument persuasive. As discussed above, Moses reported to

                                  15   both Lane and Simmons that a senior employee had engaged in sexual relationships with at least

                                  16   two employees junior to him, including Moses; the December 21, 2016 incident arose out of those

                                  17   relationships; and Moses felt uncomfortable around Ossai after the incident. Lane and Simmons

                                  18   discussed that one of the reasons for Aerotek’s anti-dating policy was the recognition that dating

                                  19   in the workplace could give rise to harassment claims. See Lane Dep. 42:16-43:14, Baysinger

                                  20   Decl. Exh. 2, ECF 38-2. Ossai’s comments to Moses on December 21, 2016 went directly to her

                                  21   sexuality, as by his own admission Ossai called Moses a “lying bitch” and said she “was just mad

                                  22   because nobody wanted her.” Ossai Dep. 68:16-18, Baysinger Decl. Exh. 5, ECF 38-5.

                                  23          Based on this record, the Court finds that Moses reasonably could have believed she was

                                  24   reporting discriminatory or harassing conduct within the meaning of FEHA. “[A]n employee’s

                                  25   conduct may constitute protected activity for purposes of the antiretaliation provision of the FEHA

                                  26   not only when the employee opposes conduct that ultimately is determined to be unlawfully

                                  27   discriminatory under the FEHA, but also when the employee opposes conduct that the employee

                                  28   reasonably and in good faith believes to be discriminatory, whether or not the challenged conduct
                                                                                         8
                                          Case 5:17-cv-06251-BLF Document 48 Filed 04/27/21 Page 9 of 14




                                   1   is ultimately found to violate the FEHA.” Yanowitz, 36 Cal. 4th at 1043. Thus, for purposes of

                                   2   establishing a prima facie case of retaliation, Moses has presented sufficient evidence to show that

                                   3   she engaged in protected activity.

                                   4          Aerotek does not challenge the remaining elements of a prima facie case, adverse

                                   5   employment action and causal link. Moreover, Moses has presented evidence sufficient to satisfy

                                   6   those elements. There is no dispute that Moses was terminated and that termination is an adverse

                                   7   employment action under FEHA. See McCoy v. Pac. Mar. Assn., 216 Cal. App. 4th 283, 299

                                   8   (2013) (FEHA protects against “ultimate employment actions such as termination” (quotation

                                   9   marks and citation omitted)). Evidence of a causal link between Moses’ reporting and her

                                  10   termination includes Moses’ testimony that Lane told her he was angry about her complaint and

                                  11   that the complaint threatened Ossai’s career, see Moses Dep. 195:2-197:7, and the temporal

                                  12   proximity between Moses’ reporting and her termination.
Northern District of California
 United States District Court




                                  13          Aerotek’s motion for summary judgment on the ground that Moses cannot make out a

                                  14   prima facie case of retaliation is DENIED.

                                  15                         b.      Legitimate, Non-Retaliatory Reason

                                  16          The burden thus shifts to Aerotek to articulate a legitimate, non-retaliatory reason for

                                  17   Moses’ termination. Aerotek claims that Lane terminated Moses because her performance was

                                  18   unsatisfactory, she was interviewing for other jobs during work hours, and she was not truthful

                                  19   when confronted about interviewing. Lane testified at his deposition that he had concerns about

                                  20   Moses’ performance dating back to April or July 2016 and that Moses consistently missed the

                                  21   morning office meetings. Lane Dep. 61:15-67:21, Smith Decl. Exh. C, ECF 35-4. Lane also

                                  22   stated that he discovered that Moses had interviewed at Facebook in November 2016 when she

                                  23   was supposed to be meeting with a customer. See id. 83:24-84:6. According to Lane, Moses lied

                                  24   about the Facebook interview when confronted. See id. 88:15-90:10. Lane says that he warned

                                  25   Moses that if she interviewed with another company when she was supposed to be with a client,

                                  26   she would be terminated. See id. 90:18-25. Lane later was informed that Moses was interviewing

                                  27   with Uber when she was supposed to be at client meetings. See id. 155:1-10. Lane testified that

                                  28   he terminated Moses because he felt that he could not trust her, because of her absenteeism, and
                                                                                        9
                                         Case 5:17-cv-06251-BLF Document 48 Filed 04/27/21 Page 10 of 14




                                   1   because of performance issues. See id. 157:17-21.

                                   2          Lane’s testimony is sufficient to meet Aerotek’s burden to articulate a legitimate, non-

                                   3   discriminatory reason for the termination. Aerotek also submits Simmons’ testimony, as Simmons

                                   4   consulted with Lane about Moses’ termination. See Simmons Dep. 152:16-153:15, Smith Decl.

                                   5   Exh. E, ECF 35-6.

                                   6                          c.     Pretext

                                   7          The burden thus shifts back to Moses to present evidence that Aerotek’s proffered reasons

                                   8   for her termination were pretextual, and that actually she was terminated in retaliation for

                                   9   reporting against Ossai. Moses presents substantial evidence from which a finder of fact conclude

                                  10   that Aerotek’s reasons were pretextual.

                                  11          First, although Lane testified that he had concerns about Moses’ performance dating back

                                  12   to mid-2016, none of those concerns were documented prior to 2017. See Lane Dep. 64:12-17,
Northern District of California
 United States District Court




                                  13   67:14-21, 17-2-9. In fact, Moses achieved a contest win in December 2016, meaning that she had

                                  14   hit a company benchmark that entitled her to a trip to Cancun. See Lane Dep. 82:15-21, Baysinger

                                  15   Decl. Exh. 2, ECF 38-2; Moses Dep. 26:16-27:6, 146:3-7, Baysinger Decl. Exh. 1, ECF 38-1. The

                                  16   lack of documentation and the concrete evidence that Moses had hit “contest” undermine Lane’s

                                  17   assertion that Moses was having performance issues.

                                  18          With respect to Lane’s testimony that he could not trust Moses in light of her interviewing

                                  19   activities, Lane admitted during his deposition that it was common for Aerotek employees to

                                  20   interview with other companies, and that he had never terminated another employee for interview-

                                  21   related activities. See Lane Dep. 85:6-22, Smith Decl. Exh. C, ECF 35-4.

                                  22          Moreover, Lane failed to open a formal inquiry when Moses informed him of her prior

                                  23   sexual relationship with Ossai and his conduct on December 21, 2016. To the contrary, Lane

                                  24   repeatedly asked Moses to sit down with Ossai and make nice. Moses Dep. 146:11-152:3,

                                  25   Baysinger Decl. Exh. 1, ECF 38-1. It was only after Moses refused to do so that Lane called

                                  26   Simmons in Human Resources. See Lane Dep. 132:1-13, Smith Decl. Exh. C, ECF 35-4. Moses

                                  27   testified that after Simmons opened the inquiry, Lane was angry with her, and on January 20, 2017

                                  28   he expressed his concern about how the inquiry might impact Ossai’s career. See Moses Dep.
                                                                                        10
                                         Case 5:17-cv-06251-BLF Document 48 Filed 04/27/21 Page 11 of 14




                                   1   195:2-197:7, Baysinger Decl. Exh. 1, ECF 38-1. Lane fired Moses only days later, on January 25,

                                   2   2017. See Moses Dep. 90:6-7, 146:4-7, Smith Decl. Exh. B, ECF 35-3.

                                   3          The Court concludes that this evidence creates a factual dispute as to the motivation for

                                   4   terminating Moses. In particular, the Court finds that a trier of fact could conclude that Lane had a

                                   5   retaliatory animus based on the lack of documentation regarding Moses’s asserted performance

                                   6   deficiencies in 2016, her demonstrable success in 2016 based on her contest win, Lane’s

                                   7   admission that he had never terminated another employee for interview-related activities, evidence

                                   8   that Lane was angry at Moses for jeopardizing Ossai’s career, and the temporal proximity between

                                   9   Moses’ reporting and her termination.

                                  10          Aerotek’s motion for summary judgment on Claim 1 for retaliation in violation of FEHA is

                                  11   DENIED.

                                  12                  2.      Claim 2 for Failure to Prevent Retaliation in Violation of FEHA
Northern District of California
 United States District Court




                                  13          As limited by Moses’ opposition brief, Claim 2 asserts that Aerotek failed to prevent

                                  14   retaliation in violation of FEHA. California Government Code § 12940(k) makes it an unlawful

                                  15   employment practice for an employer “to fail to take all reasonable steps necessary to prevent

                                  16   discrimination and harassment from occurring.” Cal. Gov’t Code § 12940(k). Courts have

                                  17   interpreted this provision to provide a claim against an employer for failure to prevent

                                  18   discrimination, harassment, or retaliation. See Hicks v. Netflix, Inc., 472 F. Supp. 3d 763, 772

                                  19   (C.D. Cal. 2020). The elements of the claim are: “(1) that the plaintiff was subjected to

                                  20   discrimination, harassment, or retaliation; (2) that the defendant failed to take all reasonable steps

                                  21   to prevent discrimination, harassment, or retaliation; and (3) that this failure caused the plaintiff to

                                  22   suffer injury, damage, loss, or harm.” Id. (emphasis in original). An employer cannot be held

                                  23   liable for failure to prevent unlawful conduct under FEHA where no such conduct occurred. See

                                  24   Dickson v. Burke Williams, Inc., 234 Cal. App. 4th 1307, 1318 (2015) (“There cannot be a claim

                                  25   for failure to take reasonable steps necessary to prevent sex discrimination under section 12940,

                                  26   subdivision (k) if actionable sex discrimination has not been found.”).

                                  27          Aerotek contends that because it has demonstrated that no unlawful retaliation occurred, it

                                  28   cannot be held liable for failure to prevent such retaliation. As discussed above, there are disputed
                                                                                         11
                                         Case 5:17-cv-06251-BLF Document 48 Filed 04/27/21 Page 12 of 14




                                   1   facts that preclude summary judgment on Moses’ claim for retaliation in violation of FEHA.

                                   2   Accordingly, this argument is without merit.

                                   3          Aerotek also contends that it cannot be held liable because it had adequate anti-retaliation

                                   4   policies and complaint mechanisms. In support of that argument, Aerotek cites to Simmons’

                                   5   testimony regarding its policies regarding retaliation and procedures for making and investigating

                                   6   complaints. See Simmons Dep. 30:10-31:25, Smith Decl. Exh. E, ECF 35-6. Aerotek argues that

                                   7   the policies worked in this case, because Simmons did open an investigation and after she did so

                                   8   there were no further incidents between Moses and Ossai. Aerotek’s arguments ignore the fact

                                   9   that Lane failed to open a formal inquiry when Moses reported to him about Ossai, and that there

                                  10   are disputed issues as to whether Lane retaliated against Moses for that reporting by firing her.

                                  11   Aerotek’s evidence is simply insufficient to meet its initial burden on summary judgment to

                                  12   establish that it “took all reasonable steps” to protect Moses from retaliation.
Northern District of California
 United States District Court




                                  13          Aerotek’s motion for summary judgment on Claim 2 for failure to prevent retaliation in

                                  14   violation of FEHA is DENIED.

                                  15          B.      Punitive Damages

                                  16          Moses seeks punitive damages based on Aerotek’s alleged FEHA violations. California

                                  17   law provides that, “In an action for the breach of an obligation not arising from contract, where it

                                  18   is proven by clear and convincing evidence that the defendant has been guilty of oppression, fraud,

                                  19   or malice, the plaintiff, in addition to the actual damages, may recover damages for the sake of

                                  20   example and by way of punishing the defendant.” Cal. Civ. Code § 3294(b). Where punitive

                                  21   damages are sought against a corporate employer such as Aerotek, the culpable conduct “must be

                                  22   on the part of an officer, director, or managing agent of the corporation.” Id.

                                  23          Aerotek contends that Moses cannot recover punitive damages in this case, because she

                                  24   cannot establish culpable conduct on the part of an officer, director, or managing agent. In

                                  25   opposition, Moses argues that both Lane and Simmons qualify as “managing agents” under the

                                  26   statute such that punitive damages may be imposed on Aerotek.

                                  27          The California Supreme Court has held that “the Legislature intended the term ‘managing

                                  28   agent’ to include only those corporate employees who exercise substantial independent authority
                                                                                         12
                                         Case 5:17-cv-06251-BLF Document 48 Filed 04/27/21 Page 13 of 14




                                   1   and judgment in their corporate decisionmaking so that their decisions ultimately determine

                                   2   corporate policy.” White v. Ultramar, Inc., 21 Cal. 4th 563, 566-67 (1999). “[S]upervisors who

                                   3   have broad discretionary powers and exercise substantial discretionary authority in the corporation

                                   4   could be managing agents.” Id. at 577. “Conversely, supervisors who have no discretionary

                                   5   authority over decisions that ultimately determine corporate policy would not be considered

                                   6   managing agents even though they may have the ability to hire or fire other employees.” Id. “The

                                   7   scope of a corporate employee’s discretion and authority under our test is therefore a question of

                                   8   fact for decision on a case-by-case basis.” Id. at 567.

                                   9          Given the California Supreme Court’s clear guidance, district courts within the Ninth

                                  10   Circuit have denied summary judgment on punitive damages, finding that “[w]hether or not an

                                  11   employee qualifies as a ‘managing agent’ is not as simple as Defendants would lead the Court to

                                  12   believe.” DesRosiers v. Hartford, 979 F. Supp. 2d 1036, 1053 (E.D. Cal. 2013); see also
Northern District of California
 United States District Court




                                  13   McCullough v. Xerox Corp., No. 13-CV-04596-HSG, 2015 WL 5769620, at *12 (N.D. Cal. Oct.

                                  14   2, 2015) (“Because Plaintiff’s wrongful termination claim survives summary judgment, the Court

                                  15   finds it would be premature to dismiss her request for punitive damages.”); Larkin v. Home Depot,

                                  16   Inc., No. 13-CV-2868-LB, 2015 WL 1049716, at *3 (N.D. Cal. Mar. 9, 2015) (“[T]the question

                                  17   whether district-manager Cozy was a ‘managing agent’ in this case is also an issue for the jury.”).

                                  18   At the time of the events giving rise to this suit, Lane was the Director of Business Operations for

                                  19   Aerotek’s San Jose Office, and Simmons was the Human Resources Manager for the Northwest

                                  20   Region. It is clear from the record that both had considerable responsibilities. Whether either one

                                  21   exercised sufficient authority to qualify as a managing agent for purposes of § 3294(b) “requires a

                                  22   factual inquiry not suitable for summary judgment.” DesRosiers, 979 F. Supp. 2d at 1053.

                                  23          Aerotek’s reliance on Gelfo and Kelly-Zurian is misplaced. In both of those cases, the

                                  24   determination of the corporate employee’s authority occurred after a trial. See Gelfo v. Lockheed

                                  25   Martin Corp., 140 Cal. App. 4th 34 (2006); Kelly-Zurian v. Wohl Shoe Co., 22 Cal. App. 4th 397

                                  26   (1994). In Gelfo, the trial court granted a defense motion for directed verdict on the ground that

                                  27   Gelfo failed to present any evidence that a corporate managing agent was involved in rescinding

                                  28   his job offer. The appellate court affirmed, holding that “where insufficient evidence supports a
                                                                                        13
                                         Case 5:17-cv-06251-BLF Document 48 Filed 04/27/21 Page 14 of 14




                                   1   verdict in the plaintiff’s favor, no factual issue remains for the jury to decide.” Gelfo, 140 Cal.

                                   2   App. 4th at 63. In Kelly-Zurian, the appellate court affirmed the trial court’s denial of the

                                   3   plaintiff’s motion for a new trial on punitive damages, because the trial evidence was clear that the

                                   4   supervisor was not a managing agent. See Kelly-Zurian, 22 Cal. App. 4th at 421. The present

                                   5   case is in an entirely different procedural posture, and nothing in the cited cases suggests that their

                                   6   holdings may be extended to the summary judgment context.

                                   7          Finally, Aerotek argues that it is entitled to summary judgment because Moses “cannot

                                   8   demonstrate with clear and convincing evidence that she suffered any acts of oppression, fraud, or

                                   9   malice.” Mot. at 25, ECF 35. This argument fails in light of the record evidence that Lane

                                  10   retaliated against Moses for reporting against Ossai.

                                  11          Aerotek’s motion for summary judgment on Moses’ claim for punitive damages is

                                  12   DENIED.
Northern District of California
 United States District Court




                                  13    IV.   ORDER

                                  14          The motion for partial summary judgment is DENIED.

                                  15

                                  16   Dated: April 27, 2021

                                  17                                                     ______________________________________
                                                                                         BETH LABSON FREEMAN
                                  18                                                     United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         14
